Name: 2013/347/EU: Commission Implementing Decision of 28Ã June 2013 approving contingency plans submitted by Croatia for the control of certain animal diseases (notified under document C(2013) 3992) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  Europe;  health;  agricultural policy
 Date Published: 2013-07-02

 2.7.2013 EN Official Journal of the European Union L 183/13 COMMISSION IMPLEMENTING DECISION of 28 June 2013 approving contingency plans submitted by Croatia for the control of certain animal diseases (notified under document C(2013) 3992) (Text with EEA relevance) (2013/347/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (1), and in particular the second subparagraph of Article 21(4) thereof, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (2), and in particular the second subparagraph of Article 22(3) thereof, Having regard to Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (3), and in particular Article 72(7) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (4), and in particular the second subparagraph of Article 62(4) thereof, Whereas: (1) Directive 92/66/EEC lays down the Union control measures to be applied in the event of an outbreak of Newcastle disease. Directive 92/66/EEC provides, inter alia, that each Member State is to draw up a contingency plan specifying the national measures to be implemented in the event of an outbreak of that disease. (2) Directive 2001/89/EC lays down the minimum Union measures for the control of classical swine fever. Directive 2001/89/EC provides, inter alia, that each Member State is to draw up a contingency plan specifying the national measures to be implemented in the event of an outbreak of that disease. (3) Directive 2003/85/EC lays down the minimum control measures to be applied in the event of an outbreak of foot-and-mouth disease of whatever type of virus. That Directive also lays down certain preventive measures aimed at increasing awareness and preparedness of the competent authorities and the farming community for foot-and-mouth disease. Directive 2003/85/EC provides, inter alia, that Member States are to draw up a contingency plan specifying the national measures required to maintain a high level of foot-and-mouth disease awareness and preparedness, and environmental protection and to be implemented in the event of an outbreak of that disease. (4) Directive 2005/94/EC lays down certain preventive measures relating to the surveillance and the early detection of avian influenza and increasing the level of the competent authorities and the farming communitys awareness of, and preparation for, the risks of that disease. That Directive also lays down the minimum control measures to be applied in the event of an outbreak of avian influenza in poultry or other captive birds and the early detection of possible spread of avian influenza viruses to mammals. Directive 2005/94/EC provides, inter alia, that Member States are to draw up a contingency plan in accordance with Annex X thereto, specifying the national measures to be implemented in the event of an outbreak of avian influenza. (5) Council Regulation (EC) No 1099/2009 of 24 September 2009 on the protection of animals at the time of killing (5) lays down rules for the killing of animals bred or kept for the production of food, wool, skin, fur or other products as well as the killing of animals for the purposes of depopulation and for related operations. Regulation (EC) No 1099/2009 provides, inter alia, that the stunning and killing methods planned and the corresponding standard operating procedures for ensuring compliance with that Regulation are to be included in the contingency plans required under Union law on animal health, on the basis of the hypothesis established in the contingency plan concerning the size and the location of suspected outbreaks. (6) In view of its accession to the Union on 1 July 2013, Croatia has submitted to the Commission its contingency plans for Newcastle disease, classical swine fever, foot-and-mouth disease and avian influenza for examination and approval. (7) Those plans, as amended by Croatia following suggestions made by the Commission during their examination, comply with the criteria laid down in Directives 92/66/EEC, 2001/89/EC, 2003/85/EC and 2005/94/EC respectively. In addition, they include the necessary elements in order to comply with the requirements of Regulation (EC) No 1099/2009. The plans allow, subject to an effective implementation and regular update, that the objectives of Directives 92/66/EEC, 2001/89/EC, 2003/85/EC and 2005/94/EC and of Regulation (EC) No 1099/2009 be attained. It is therefore appropriate to approve those plans by this Decision. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The following contingency plans submitted by Croatia on 11 May 2013 are approved: (a) the contingency plan specifying the national measures to be implemented in the event of an outbreak of Newcastle disease, provided for in Article 21(1) of Directive 92/66/EEC; (b) the contingency plan specifying the national measures to be implemented in the event of an outbreak of classical swine fever, provided for in Article 22(1) of Directive 2001/89/EC; (c) the contingency plan specifying the national measures required to maintain a high level of foot-and-mouth disease awareness and preparedness, and environmental protection and to be implemented in the event of an outbreak of foot-and-mouth disease, provided for in Article 72(1) of Directive 2003/85/EC; (d) the contingency plan specifying the national measures to be implemented in the event of an outbreak of avian influenza, provided for in Article 62(1) of Directive 2005/94/EC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 June 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 260, 5.9.1992, p. 1. (2) OJ L 316, 1.12.2001, p. 5. (3) OJ L 306, 22.11.2003, p. 1. (4) OJ L 10, 14.1.2006, p. 16. (5) OJ L 303, 18.11.2009, p. 1.